Perkins, J.
— •“ The first count in the declaration was bad. The commissioners of Switzerland county could not open a boarding house, and carry on the business of boarding, &c., for pay, at the expense of the county.
“ The second count was bad. The county commissioners could not convert the Switzerland county poor-house, into a boarding house for such as wished accommodations for pay,
“ The third count was also bad. If Hildebrand’s wife was a proper subject to be placed in the poor-house, and, nothing appearing to the contrary, we must presume she was, from the fact of her being placed there by the overseers of the poor (as is shown by the declaration), no person is liable to the county for her support while there. *362And if she was not a proper subject for the poor-house, then the act of placing her there was unauthorised, and the commissioners, according to the decision upon the first and second counts, could not sue for her maintenance. We consider the provision made for the poor of the State, as a charity which the public is bound to bestow. No authority is given by law to the commissioners of a county to sue, as in this case, for the support of a pauper.”
Judgment affirmed, &c„